27 F.Supp. 992 (1939)
WISDOM
v.
TEXAS CO.
No. 4947.
District Court, N. D. Alabama, S. D.
April 13, 1939.
*993 H. L. Anderton, of Birmingham, Ala., for plaintiff.
Bradley, Baldwin, All & White, of Birmingham, Ala., for defendant.
MURPHREE, District Judge.
This cause coming on to be heard on a pre-trial hearing ordered by the Court, the attorneys of record of both parties having been notified in writing in advance of said hearing, the plaintiff failing to appear at said hearing, and the defendant herein having thereupon made a motion that this action be dismissed for failure of the plaintiff to prosecute the action and for failure of the plaintiff to comply with the Rules of Civil Procedure for the District Courts of the United States, all in accordance with Rule 41(b) of said rules, 28 U.S.C.A. following section 723c; the same having been considered and understood by the Court:
It is hereby ordered, adjudged and decreed that this cause is dismissed for failure of the plaintiff to prosecute the action and for failure of plaintiff to comply with said Rules of Civil Procedure.